Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Murphy (US 2014/0242555) fails to disclose, suggest or render obvious, in combination with the other claimed limitations: 
Per Claim 9: a series of backplanes, each backplane including a first surface supporting a series of male electrical connectors and a second surface supporting an electrical circuit, a subset of the series of cell compartments being connected to an associated backplane via the female and male electrical connectors, with the subset of cell compartments receiving instructions via the electrical circuit of the associated backplane; a series of flex cables interconnecting the series of backplanes and the motherboard.
Per Claim 15: a series of backplanes, each backplane including a first surface supporting a series of electrical connectors and a second surface supporting an electrical circuit, a subset of the series of cell compartments being connected to an associated backplane via the electrical connectors, with the subset of cell compartments receiving instructions via the electrical circuit of the associated backplane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715